United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2054
                                   ___________

Bonnie Sarrels,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Larry G. Massanari,1                    *
Acting Commissioner, Social             *     [UNPUBLISHED]
Security Administration,                *
                                        *
             Appellee,                  *
                                   ___________

                          Submitted: October 15, 2001
                              Filed: October 18, 2001
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.




      1
       Larry G. Massanari has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
      Bonnie Sarrels appeals the district court’s2 decision upholding the
Commissioner’s denial of her applications for disability insurance benefits and
supplemental security income. For the reasons explained in the district court’s order,
we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable John F. Forster, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
                                         -2-